Citation Nr: 0002799	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for hiatal hernia.

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in July 1997 that denied the claimed benefits.

This case was previously Remanded in February 1999 for 
further development.


REMAND

The veteran's service medical records indicate that while in 
service in May 1970 he was treated for stomach cramps, and a 
diagnosis of acute gastroenteritis was noted.  Records show 
that in July 1970, the veteran complained of chest pain upon 
swallowing, with a burning pain radiating from the mid 
sternal region up to the left upper quadrant.  The records 
also note that in August 1971, the veteran complained of 
stomach cramps with epigastric pain.  This case was Remanded 
in February 1999 for further development, to include a VA 
examination.  The examiner was requested to: "   render an 
opinion as to whether it is at least as likely as not that 
the veteran's complaints during service were initial 
manifestations of current hiatal hernia."

The Board notes that the VA examination conducted in May 1999 
did not include the requested opinion.  The examiner merely 
stated that it was virtually impossible to determine when the 
hiatal hernia developed, and that it was not unlikely that it 
could have been present before the onset of symptoms.  This 
opinion does not sufficiently address the question requested 
on Remand.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders. The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED to the RO for the 
following additional actions: 

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or 
private, who have treated him for hiatal 
hernia since July 1999.  The RO should 
then request all previously unobtained 
records for association with the claims 
folder.

2.  The RO should then schedule the 
veteran for a gastrointestinal 
examination.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include all appropriate testing, and 
fully describe all current symptomatology 
and pertinent clinical findings and 
diagnoses.  The examiner should be 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's complaints during 
service, as noted above, were initial 
manifestations of the currently diagnosed 
hiatal hernia.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the 
requested development has been completed.  
Any incomplete development should be 
remedied by appropriate corrective 
action.  The RO should then readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




